Citation Nr: 0405339	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-10 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for right knee condition as 
secondary to the service connected left knee injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision from the Department of 
Veterans Affairs (VA)Regional Office (RO) in Jackson, 
Mississippi.  In a June 2003 rating decision, the RO granted 
service connection for a left knee disorder.  Therefore, as 
this issue was granted, it is no longer before the Board.  
The veteran appeared before the undersigned Veterans Law 
Judge at a hearing at the RO in June 2003.

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

Service connection is now in effect for the left knee 
disability and the veteran alleges that the wear from his 
left knee disability is adversely affecting his right knee.

The previous VA examinations of October 2001 and March 2002 
are inadequate for the purpose of ascertaining whether 
service connection on a secondary basis is warranted for the 
right knee disorder.  VA's duty to assist the veteran 
includes obtaining relevant medical records and a thorough 
and contemporaneous medical examination in order to determine 
the nature and extent of the veteran's disability.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in her possession that pertains 
to the claim.  She must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  The AMC should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of the 
veteran's right knee disability.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report. All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
Specifically, the examiner should provide 
an opinion as to whether it is as least 
as likely as not that the veteran has any 
right knee disorder that is currently 
being caused or aggravated beyond natural 
progression by the service-connected left 
knee disorder.  The opinion should 
contain comprehensive rationale based on 
sound medical principles and facts.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



